Citation Nr: 1522996	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for bipolar disorder with psychotic features.

2. Entitlement to service connection for bipolar disorder with psychotic features.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

An April 2006 rating decision denied service connection for bipolar disorder with psychotic features.  The September 2012 rating decision reopened and denied the claim of service connection for bipolar disorder with psychotic features (also claimed as depression and anxiety).  In September 2012, the Veteran asserted there was clear and unmistakable error in the September 2012 rating decision.  In an October 2012 rating decision, the RO again denied the claim of service connection for bipolar disorder with psychotic features (also claimed as depression and anxiety).  In November 2012, the Veteran filed a claim to reopen the previous claim of service connection for bipolar disorder.  In a March 2013 rating decision, the RO confirmed and continued the previous denial of service connection for bipolar disorder with psychotic features (previously claimed as anxiety and depression) with a review on the merits.

Although the RO reopened the prior claim of service connection for bipolar disorder, the Board must decide whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

The issue of service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, the RO denied service connection for bipolar disorder with psychotic features.

2.  The evidence received since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bipolar disorder with psychotic features (also claimed as anxiety and depression).


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for bipolar disorder with psychotic features is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  Since the April 2006 rating decision, new and material evidence has been received, and the claim of service connection for bipolar disorder with psychotic features (also claimed as anxiety and depression) is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In the April 2006 rating decision, the RO denied entitlement to service connection for bipolar disorder with psychotic features because the RO found that the condition neither occurred in nor was caused by service.  The RO further found that service medical records fail to show the Veteran being treated for bipolar disorder with psychotic features, or any other mental condition during service; and that, although social security records, private treatment records, and outpatient treatment records show the Veteran being treated and diagnosed with bipolar disorder with psychotic features, the condition is not shown to be related to the Veteran's service.  

At the time of the April 2006 rating decision, the evidence included the service treatment records, Social Security Administration records, VA treatment records, private treatment records, and the claim.  The Veteran was provided notice of this decision and his appellate rights but did not timely appeal.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).   

The evidence received since the April 2006 rating decision includes evidence that is new and material to the claim.  For example, in a November 2012 correspondence, M.R.R., LMFT, Ph.D. reported that the Veteran's bipolar disorder was directly caused by service.  This new evidence addresses a reason for the previous denial, i.e., a nexus to service.  The credibility of this evidence is to be presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

The application to reopen a claim of service connection for bipolar disorder with psychotic features (also claimed as anxiety and depression) is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  The Veteran claims that during active service, he behaved erratically while in AIT training and the Army chose to honorably discharge him rather than have him see a doctor.  See April 2012 statement from Veteran.  The Veteran further claims that within a year of discharge, he was diagnosed with bipolar disorder.  

A November 2012 correspondence from M.R.R., LMFT, Ph.D. at Christian Counseling Associates is of record.  Dr. M.R.R. states that she has examined the Veteran and found that the Veteran's bipolar disorder was directly related to his time in the Army.  Dr. M.R.R. opined that had the Veteran not been sent to AIT, he may never have developed bipolar disorder at all.

The Veteran thus has alleged poor or erratic performance in-service was a manifestation or a trigger of bipolar disorder.  Service personnel records are not associated with the file and it does not appear that any efforts have been made to obtain them.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding treatment records relevant to the date of initial diagnosis and treatment for bipolar disorder, and treatment records from M.R.R., Ph.D.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. Obtain the Veteran's full personnel records for his period of active duty.

3. If there is any indication in the service personnel records that there were manifestations of bipolar disorder in service, a medical opinion should be obtained from an appropriate medical professional to determine whether the manifestations represented the onset of bipolar disorder in service, or whether bipolar disorder is otherwise related to his active service.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

An explanation based on specific facts of the case and any pertinent medical literature should be provided for all opinions.

4. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


